Citation Nr: 0516376	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cholesterolemia.

3.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 40 percent 
disabling.

4.  Entitlement to a separate compensable rating for 
peripheral neuropathy of the left lower extremity.

5.  Entitlement to a separate compensable rating for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran served on active duty from February 1959 to 
December 1962, from May 1963 to November 1970, and from June 
1971 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
RO.  During the pendency of this appeal, the veteran 
submitted statements wherein he argued for an award of 
service connection for peripheral neuropathy of the upper 
extremities due to diabetes mellitus, for an award of service 
connection for diminished visual acuity due to diabetes 
mellitus, and for a total rating based on individual 
unemployability due to service-connected disability.  These 
issues have not yet been addressed by the RO and are 
consequently not on appeal before the Board.  They are 
referred to the RO for appropriate action.

Following receipt of the veteran's substantive appeal in 
November 2003 and the written argument on appeal by his 
representative in February 2004 (which argument expanded the 
issues beyond what the veteran had appealed), the veteran's 
case was transferred to the Board.  The veteran was notified 
of the transfer on February 17, 2004.  The case was received 
at the Board in March 2004.  Nevertheless, a statement was 
received from the veteran in June 2005 in which he asked for 
a hearing before a member of the Board by way of 
videoconference between the RO and Washington, D.C.  

The veteran's request for a hearing was mailed to the Board 
over a year after the record was transferred from the RO to 
the Board.  Ordinarily, such a request would be considered 
untimely.  38 C.F.R. § 20.1304(a) (2004) (a claimant has 90 
days following notification of certification and transfer of 
the record to the Board to submit a request for a hearing).  
However, the Board notes that the request was forwarded to 
the Board from what appears to be an office within the Ohio 
Governor's Office of Veterans' Affairs.  This suggests that 
the veteran may have changed representatives.  Given that the 
provisions of § 20.1304 allow for exceptions to the 90-day 
time limit for requesting a hearing after transfer of the 
record to the Board, and because of the apparent change in 
representative, the Board liberally construes the rule in 
favor of the claimant and finds that good cause for the tardy 
request has been shown.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be asked to 
clarify whether he has changed 
representatives.  If so, documentation of 
the change should be included in the 
claims file.

2.  The veteran and his duly appointed 
representative should be scheduled to 
appear before a member of the Board by 
way of a videoconference connection 
between the RO and Washington, D.C.  They 
should be given advance notice and 
opportunity to review the claims file in 
order to prepare for the hearing.

(The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


